        Case 4:19-cv-00088-BMM Document 23 Filed 10/20/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




  TOBY KITTRELL,
                                                   CV 19-88-GF-BMM-JTJ
                       Plaintiff,

        vs.                                          ORDER

  PAT MCTIGHE, BRIAN MORHART,
  SERGEANT MARQUEZ, CASE
  MANAGER CLARK, CHIEF LONG,
  UNIT MANAGER MERTZ,
  ASSISTANT WARDEN NELSON,
  and SGT. TIGHE,

                       Defendants.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on October 2, 2020 (Doc. 22). Judge Johnston

recommended that Defendants’ Motion to Dismiss (Doc. 20) should be

GRANTED and this matter be DISMISSED under Fed. R. Civ. P. 41(b), that the

Clerk of Court should be directed to close this matter and enter judgment pursuant

to Rule 58 of the Federal Rules of Civil Procedure, and that the Clerk of Court

should be directed to have the docket reflect that the Court certifies pursuant to

Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure that any appeal of

this decision would not be taken in good faith.


                                         -1-
        Case 4:19-cv-00088-BMM Document 23 Filed 10/20/20 Page 2 of 2




      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 22) are ADOPTED IN FULL. CoreCivic Defendants’ Motion to Dismiss

(Doc. 20)
      . should be GRANTED and this matter should be DISMISSED pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure.




                                        -2-
